Mr. Justice Ramírez Bages,
with whom Mr, Justice Martínez Muñoz concurs, dissenting.
San Juan, Puerto Rico, May 4,1972
I dissent for understanding that, irrespective of the fact that appellant was illiterate and an agricultural worker, he violated the provisions of § 4 of Act No. 87 of June 22, 1962 (29 L.P.R.A. § 530), upon delivering fare tickets to the two witnesses for the prosecution within the limits of Puerto Rico, to go abroad to work. The evidence shows that he was not a mere messenger of Virgilio Rivera, but that, without authorization from the Secretary of Labor, he recruited laborers to work outside of Puerto Rico and, for those purposes, he asked the witnesses for the prosecution if they wanted to go to work outside of Puerto Rico; that he could get them the fare tickets. Upon the latter answering yes, he obtained the tickets from the said Rivera and delivered them to them informing them about the manner of reimbursing the cost of the ticket and the place where they were going to work.
On the basis of the evidence adduced in this case, the trial judge had grounds to conclude beyond a reasonable doubt that appellant was guilty of the offense charged against him. For such reason, I believe that the conviction should have been upheld.